UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7156



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN L. BROWER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-02-21; CA-04-1054)


Submitted:   November 22, 2005            Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John L. Brower, Appellant Pro Se. Angela Hewlett Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John L. Brower seeks to appeal from the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    The order is not appealable unless a circuit justice or

judge     issues    a     certificate    of     appealability.        28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.               See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Brower

has not made the requisite showing.             Accordingly, we deny Brower’s

motion for a certificate of appealability and dismiss the appeal.

We   dispense      with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                        - 2 -